--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Exhibit 10.61
 
THE SECURITIES EVIDENCED BY THIS STOCK OPTION AGREEMENT HAVE NOT BEEN REGISTERED
UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR ANY STATE SECURITIES LAWS AND
MAY NOT BE SOLD, TRANSFERRED, ASSIGNED, PLEDGED OR OTHERWISE DISPOSED OF WITHOUT
(i) EFFECTIVE REGISTRATION STATEMENT RELATED THERETO, (ii) AN OPINION OF COUNSEL
OR OTHER EVIDENCE, REASONABLY SATISFACTORY TO THE CORPORATION, THAT SUCH
REGISTRATION IS NOT REQUIRED, OR (iii) RECEIPT OF NO-ACTION LETTERS FROM THE
APPROPRIATE GOVERNMENTAL AUTHORITIES.


STOCK OPTION AGREEMENT


This Stock Option Agreement (the “Agreement”) is made and entered into as of
September 30, 2013 by and between CD International Enterprises, Inc., a Florida
corporation (the “Corporation”) with its principal place of business at 431
Fairway Drive, Suite 200, Deerfield Beach, FL  33441 and Yuejian (James) Wang,
Ph.D., a individual (the “Optionee”) whose address is in care of 431 Fairway
Drive, Suite 200, Deerfield Beach, FL  33441.


WHEREAS, the Optionee is the Corporation’s Chief Executive Officer and a member
of its Board of Directors.


WHEREAS, the Corporation and the Optionee are parties to that certain Employment
Agreement Amendment dated as of September 30, 2013 (the “Employment Agreement
Amendment”) pursuant to which the Corporation agreed to grant the Optionee
options to purchase the Corporation’s common stock, par value $0.0001 per share
(the “Common Stock”) as additional compensation to the Optionee.


NOW, THEREFORE,  in consideration of the mutual promises set forth herein and
other good and valuable consideration, the receipt and sufficiency of which is
hereby acknowledged, the parties hereto agree as follows:


1.           Recitals.  The foregoing recitals are true and correct and
incorporated herein by such reference.


2.           Grant of Option.  Pursuant to the terms of the Employment Agreement
Amendment, subject to the terms of this Agreement the Corporation hereby grants
the Optionee an a option (the “Option”) to purchase an aggregate of six million
(6,000,000) shares of the Corporation’s Common Stock.  The Option will become
vested and exercisable as follows.


Vesting date                                           No. of Shares Underlying
Option


September 30,
2014                                                      3,000,000
September 30,
2015                                                      3,000,000
September 30,
2016                                                      3,000,000


Once vested, that portion of the Option is immediately exercisable for a period
of three (3) years terminating at 5:00 p.m., New York time on the third
anniversary of the vesting date.  Any portion of the Option which is not
exercised by the termination date will lapse and the Optionee shall have no
further rights thereto.


3.           Exercise Price; Method of Exercise.


a.           The price at which the Option may be exercised is $0.05 per share
(the “Exercise Price”).  If the Corporation shall at any time after the date
hereof but prior to the expiration of the Option subdivide its outstanding
securities as to which unexercised purchase rights under this Option exist, by
split-up or otherwise, or combine its outstanding securities as to which
unexercised purchase rights under this Option exist, the number of shares of
Common Stock as to which this Option is exercisable as of the date of such
subdivision, split-up or combination shall forthwith be proportionately
increased in the case of a subdivision, or proportionately decreased in the case
of a combination.  Appropriate adjustments shall also be made to the Exercise
Price, but the aggregate purchase price payable for the total number of shares
of Common Stock purchasable under this Option as of such date shall remain the
same.

 
 

--------------------------------------------------------------------------------

 



b.           Once vested, this Option may be exercised, in whole or in part,
from time to time by the Optionee, during the term hereof, by delivery of the
Notice of Exercise attached hereto as Annex I, duly completed and executed by
the Optionee, to the Corporation at the principal executive offices of the
Corporation, together with payment in the amount obtained by multiplying the
Exercise Price then in effect by the number of shares of Common Stock thereby
purchased, as designated in the Notice of Exercise.  Payment may be in cash,
wire transfer or by check payable to the order of the Corporation in immediately
available funds.  If not exercised in full, this Option must be exercised for a
whole number of shares of Common Stock.


c.           Within a reasonable time after exercise, in whole or in part, of
this Option pursuant to the terms hereof, the Corporation shall issue in the
name of and deliver to the Optionee a certificate or certificates for the number
of fully paid and nonassessable shares of Common Stock which the Optionee shall
have requested in the Notice of Exercise.


4.           Restricted Securities.  The Optionee understands that this Option
and the shares of Common Stock purchasable hereunder constitute “restricted
securities” under the federal securities laws inasmuch as they are, or will be,
acquired from the Corporation in transactions not involving a public offering
and accordingly may not, under such laws and applicable regulations, be resold
or transferred without registration under the Securities Act of 1933, as amended
(the “Act”), or an applicable exemption from such registration.  The Optionee
further acknowledges that a securities legend to the foregoing effect shall be
placed on any shares of Common Stock issued to the Optionee upon exercise of
this Option.


5.           Transferability; Rights of a Shareholder.  The Option is
non-transferable and may be exercised, in whole or in part, during the exercise
period, only by the Optionee, subject to the laws of descent and
distribution.  No rights or privileges of a shareholder of the Corporation are
conferred by reason of the grant of the Option to the Optionee.  The Optionee
will have no rights of as a shareholder of the Corporation as to the shares of
Common Stock issuable upon the exercise of this Option until the Optionee shall
delivered the exercise notice to the Corporation and the Corporation shall have
received the Exercise Price of the Option in cleared funds.


6.           Tax Liability and Withholding.  Notwithstanding any action the
Corporation takes with respect to any or all income tax, social insurance,
payroll tax, or other tax-related withholding (the “Tax-Related Items”), the
ultimate liability for all Tax-Related Items is and remains the Optionee’s
responsibility and the Corporation (a) makes no representations or undertakings
regarding the treatment of any Tax-Related Items in connection with the
granting, vesting or exercise of this Option or the subsequent sale of any
shares of Common Stock acquired on exercise; and (b) does not commit to
structure the Option to reduce or eliminate the Optionee’s liability for
Tax-Related Items.


7.           Amendment or Assignment; Entire Agreement.  No modification,
waiver, amendment, discharge or change of this Agreement shall be valid unless
the same is evidenced by a written instrument, executed by the party against
which such modification, waiver, amendment, discharge, or change is
sought.  This Agreement contains all of the understandings and agreements of the
parties with respect to the subject matter discussed herein.  All prior
agreements, whether written or oral, are merged herein and shall be of no force
or effect.


8.           Notices.  All notices, demands or other communications given
hereunder shall be in writing and shall be deemed to have been duly given on the
day when delivered in person or transmitted by confirmed facsimile transmission
or on the third calendar day after being mailed by United States registered or
certified mail, return receipt requested, postage prepaid, to the addresses
herein above first mentioned or to such other address as any party hereto shall
designate to the other for such purpose in the manner herein set forth.

 
 

--------------------------------------------------------------------------------

 

9.           Severability.  The invalidity, illegality or unenforceability of
any provision or provisions of this Agreement will not affect any other
provision of this Agreement, which will remain in full force and effect, nor
will the invalidity, illegality or unenforceability of a portion of any
provision of this Agreement affect the balance of such provision.  In the event
that any one or more of the provisions contained in this Agreement or any
portion thereof shall for any reason be held to be invalid, illegal or
unenforceable in any respect, this Agreement shall be reformed, construed and
enforced as if such invalid, illegal or unenforceable provision had never been
contained herein.


10.           Construction and Enforcement.  This Agreement shall be construed
in accordance with the laws of the State of Florida, without and application of
the principles of conflicts of laws.  Any legal suit, action or proceeding
arising out of or relating to this Agreement or the transactions contemplated
hereby shall be instituted exclusively in a federal or state court of competent
jurisdiction located in the County of Broward, State of Florida.  Each of the
parties hereto hereby: (i) waives any objection which it may now have or
hereafter have to the venue of any such suit, action or proceeding, and (ii)
irrevocably consents to the jurisdiction of such courts in any such suit, action
or proceeding.  The parties further agree to accept and acknowledge service of
any and all process which may be served in any such suit, action or proceeding
and agree that service of process upon a party mailed by certified mail to such
party’s address shall be deemed in every respect effective service of process
upon such party in any such suit, action or proceeding.  Each of the parties
waives any right to object to the jurisdiction, the venue of either of such
courts, or to claim any such court is an inconvenient forum.


11.           Binding Nature, No Third Party Beneficiary. The terms and
provisions of this Agreement shall be binding upon and inure to the benefit of
the parties, and their respective successors and assigns, and is made solely and
specifically for their benefit.  No other person shall have any rights, interest
or claims hereunder or be entitled to any benefits under or on account of this
Agreement as a third-party beneficiary or otherwise.


12.           Effectiveness  The Option will become effective upon Optionee’s
acknowledgment of the terms and conditions of this Agreement and his delivery to
the Corporation of a signed counterpart of this Agreement.


IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.


CD INTERNATIONAL ENTERPRISES, INC.

 
        By: /s/Andrew Goldrich
                        Print name: Andrew Goldrich
                            Authorized Person


The foregoing is acknowledged and agreed
to this _________ day of _________, 2013


_________________________________
Yuejian (James) Wang, Ph.D.

 
 

--------------------------------------------------------------------------------

 

ANNEX I
 
NOTICE OF EXERCISE
 
To:           CD International Enterprises, Inc.
 
1.           The undersigned hereby elects to purchase _____________ shares of
common stock, $0.001 par value per share (the “Shares”) of CD International
Enterprises, Inc., a Florida corporation (the “Corporation”), pursuant to the
terms of the attached Option, and tenders herewith payment of the Exercise Price
pursuant to the terms of the Option.
 
2.           Please issue and deliver certificates representing the Shares
purchased hereunder to the undersigned in the following denominations:
_________________________________________.
 
3.           I am an accredited investor as that term is defined in the
Securities Act of 1933, as amended.
 


Dated:  _______________


[signature]
Yuejian (James )Wang


 



 
 

--------------------------------------------------------------------------------

 
